Citation Nr: 1533612	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Adam G. Werner, Esquire


WITNESS AT HEARING ON APPEAL

Appellant and Dr. J.A.J.O.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel
INTRODUCTION

The Veteran had active service from March 1979 to March 1982, and from January 1991 to October 1991, including service in Southwest Asia from February 1991 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the VA RO in San Juan, the Commonwealth of Puerto Rico that denied service connection for PTSD and depressive disorder.  The Veteran filed a notice of disagreement with the issue of service connection for PTSD, and the RO issued a statement of the case on that issue.  The Board reframed the issue as noted above because a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS. This matter was before the Board in April 2014 and January 2015 at which time it was remanded for necessary development.  It has been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current acquired psychiatric disability as a result of his military service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disability was incurred in or is otherwise related to his active service.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.

Law

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).  

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the Veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Even without combat participation, if the veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of the evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Analysis

The record reflects that the Veteran has had various psychiatric diagnoses since approximately December 2009, to include depressive disorder and PTSD.  VA doctors have generally found that he has depressive disorder versus PTSD while his now-deceased private treating psychiatrist diagnosed PTSD and depression due to his Desert Storm service.  

The Veteran contends that service connection is warranted for an acquired psychiatric disability to include PTSD, believing his psychiatric problems are related to fear of hostile forces in Saudi Arabia and Kuwait during Operation Desert Storm.  As specifically concerns PTSD, he alleges his stressor was an incident involving actual or threatened serious injury or death to others while serving with the 390th Transportation company.  He described being shelled and fired upon while headed to Kuwait in a convoy and the events that followed.  He reported he saw many charred bodies and a forklift burying them down into the soil while petroleum wells were leaking petroleum.  In his June 2010 statement in support of stressor for PTSD, he asserted that in January 1991 he worked with the 390th transportation company and was under constant threat of attack and death which was terrifying.  On January 15, 1991, he asserts that 'all hell broke loose' with mortar fire and a rocket attack.  He was shocked to see bodies burning and mutilated.  In his June 2010 detailed statement, he further stated that on January 16, 1991, he was sent in a convoy to the desert for few missions.  It was very hot in the day and cold at night.  He noted it was eerily quiet as they marched through the desert and everyone was frightened.  He was on high alert for an attack.  Around 9 in the morning mortar and Patriot rocket attacks began.  There was also a sand storm.  In the aftermath they came across dead troops and equipment.  He cannot forget the smell of burned rotting flesh smell of burning fluid.  Bodies were mutilated.  The Veteran stated that he suppressed his emotions after his Gulf War service for many years but he cannot any longer.  He reported flashbacks, anger, sleep problems and a need for isolation.  

The Veteran's DD form 214 for his Gulf War period of service reflects that his primary specialty was cargo handler specialist.  While combat is not specifically reflected, the Veteran earned an Army Commendation Medal for exceptionally meritorious service in support of military operations against a hostile and tenacious enemy.  He was cited for his devotion, courage and selflessness.  He has submitted multiple photos of his unit in Kuwait, including close-up pictures of destroyed bodies in the desert consistent with his description of his stressor of fear of hostile forces.  

Service treatment records do not show a psychiatric diagnosis and as noted earlier in this decision there is neither diagnosis nor treatment for approximately 9 years following the Veteran's Gulf War service.  The Veteran readily admits that he coped with his psychiatric symptoms on his own but asserts they have been present since and are due to his experiences in the Gulf War.  

G.R.T., M.D. treated the Veteran in from December 2009 into 2010 for complaints of sleep problems, anxiety, and aggressive behavior.  His records are silent for a diagnosis of PTSD and do not include final diagnosis.  VA PTSD examination conducted in April 2011 shows no mental disorder found during the exam.  SSA records reflect that the Veteran was found disabled effective from March 2010 for affective disorders.  A June 2011 VA psychiatric consult reflects diagnosis of depressive disorder and rule out PTSD, noting the Veteran had some manifestations that may suggest PTSD.  The Veteran related that his chronic sleep disturbances, insomnia, combat-related nightmares, visualizing of dead corpses, hearing soldiers calling his name and smelling burned corpses.  He described intrusive thoughts about his military experiences.  

A November 2011 note from Dr. J.A.J.O. reflects diagnosis of PTSD due to first hand traumatic experiences in Desert Storm including seeing many dead bodies and fear of being killed or burned to death.  

VA examination dated in February 2013 reflects a diagnosis of depressive disorder and notes that the Veteran does not meet the DSM-IV criteria for PTSD in that although he had combat experience he does not re-experience his experiences of have avoidant behavior.  

In April 2013, J.A.J.O., M.D. presented testimony on the Veteran's behalf at a hearing before an RO decision review officer (DRO).  Dr. J.O. testified at length that he had evaluated the Veteran on multiple occasions since November 2011 with regard to his psychiatric symptoms.  Dr. J.O. observed that he diagnosed the Veteran with PTSD and depression directly related to his stressors in Desert Storm.  He noted that the Veteran does meet the criteria for a diagnosis of PTSD and evidences symptoms of flashbacks, insomnia, hypervigilance and startled reaction.  Dr. J.O. stated in essence that whether the actual diagnosis is PTSD and depression or just depression, it is his professional opinion based on his examination of the Veteran that the psychiatric condition is due to the Veteran's experiences in Kuwait and Saudi Arabia as described by him.  

Following the hearing, the Board sought to obtain treatment records from Dr. J.O.  Sadly, the Veteran's wife reports recently that Dr. J.O. passed away in 2014.  It is also noted that all of his records were destroyed by his family.  

In this case, the Board notes that the Veteran's duties in Kuwait and Saudi Arabia are documented in the service treatment record.  He has reported in detail as to the event surrounding the convoy attack in January 1991.  The Board finds that his stressor as to fear of hostile forces is conceded.  

The Veteran has a current medical finding of PTSD from Dr. J.O. yet multiple VA doctors find that the criteria for PTSD are not met and instead the Veteran has a diagnosis of depressive disorder.  However, at least one of these non-diagnoses was based on a finding that the Veteran did not re-experience his stressors or demonstrate avoidant behavior, in direct contradiction to the Veteran's detailed stressor letter discussed above.  

It is clear however that the Veteran does not have a diagnosis of PTSD from a VA psychiatrist or psychologist or a contract equivalent based on fear of hostile forces.  The Veteran's wife noted that Dr. J.O. was a private psychiatrist who treated veterans at his office for free as a service to veterans.  

Regardless, it is uncontroverted that the Veteran has a valid diagnosis of depressive disorder, and the evidence is in equipoise as to whether that disability is related to service.  Here, Dr. J.O. presented strong testimony and written opinion evidence in support of service connection, while the VA examiners almost uniformly find no connection between the current psychiatric disability and service.  The Board cannot identify any valid reason why the detailed testimony of the now-deceased Dr. J.O., in combination with his written statement, should not be accorded equal weight as the VA reports.  

The Board accordingly finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.  38 U.S.C. § 5107 (West 2002); see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disability is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


